                                                                                        E-FILED
                                                        Wednesday, 07 August, 2019 03:29:17 PM
                                                                   Clerk, U.S. District Court, ILCD

                                  1
                     UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS

JUAN AMAYA LAZANO,       )
  Plaintiff,             )
                         )
                         )
  vs.                    )                     No. 19-1181
                         )
UNITED STATES DEPARTMENT )
OF JUSTICE, et. al.,     )
  Defendants             )

                            MERIT REVIEW ORDER

      This cause is before the Court for merit review of the Plaintiff’s

complaint. The Court is required by 28 U.S.C. §1915A to “screen” the

Plaintiff’s complaint, and through such process to identify and dismiss any

legally insufficient claim, or the entire action if warranted. A claim is

legally insufficient if it “(1) is frivolous, malicious, or fails to state a claim

upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” 28 U.S.C. §1915A.

      The Plaintiff, a pro se prisoner, claims his constitutional rights were

violated at the Federal Correctional Institution in Pekin, Illinois (FCI

Pekin). Plaintiff filed his lawsuit pursuant to Bivens v. Six Unknown Named


                                          1
Agents, 403 U.S. 388 (1971) and he has identified a variety of Defendants

including the United States Department of Justice, the U.S. Attorney’s

Office, Warden William Hicks, Administrator of Inmate Appeals Ian

Connors, Dentist Dr. Rivera-Martines, Health Care Administrator Shane

Johnson, and North Central Regional Director Jeffrey Krueger.

      Plaintiff says he has a partial denture replacing his two front teeth.

On May 28, 2013, Plaintiff lost his partial denture when he became

violently ill, threw up, and accidentally flushed his denture down the toilet.

Apparently, the incident took place at a federal correctional facility in

Indiana, but Plaintiff says he has tried repeatedly to obtain a replacement

without success. Plaintiff filed a grievance and completed the grievance

process at FCI Pekin, and the Bureau of Prisons (BOP) states it will not

provide a replacement.

      Plaintiff says prison officials claim they can only replace his dentures

if he provides the broken pieces, but Plaintiff says he does not have any

pieces since the entire denture was flushed. Plaintiff also says he has

offered to pay for a replacement, but BOP will still not approve it. In

addition, BOP has informed Plaintiff that he does not qualify for a

replacement since he has enough surviving teeth to eat a soft food diet.
                                       2
Plaintiff says neither reason makes sense since he originally got his

dentures in federal prison.

      As a result, Plaintiff says he is unable to eat without pain and it is

very difficult to communicate. Plaintiff says his problems speaking are

magnified by the fact that he is Hispanic and apparently English is not his

first language. Plaintiff is not seeking damages with the exception of

possible attorney fees. Instead, Plaintiff simply wants replacement

dentures.

      Unfortunately, Plaintiff has not mentioned any of the named

Defendants in the body of his complaint and therefore he has not explained

how any Defendant is personally involved in his allegations. see Potter v

Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (“Where a complaint alleges no

specific act or conduct on the part of the defendant and the complaint is

silent as to the defendant except for his name appearing in the caption, the

complaint is properly dismissed, even under the liberal construction to be

given pro se complaints.”). “Both Bivens and § 1983 create ‘a cause of

action based on personal liability and predicated upon fault; thus, liability

does not attach unless the individual defendant caused or participated in a

constitutional deprivation.’” Reynolds v. United States, 2016 WL 51389, at *3
                                       3
(S.D.Ill. Jan. 5, 2016) quoting Sheik-Abdi v. McClellan, 37 F.3d 1240, 1248 (7th

Cir. 1994). Therefore, a Defendant is not liable simply because he is a

supervisor. Gayton v. McCoy, 593 F.3d 610, 622 (7th Cir. 2010). Instead,

Plaintiff must identify or describe the specific individuals who were

responsible for denying his requested replacement denture.

      The Court notes Plaintiff has provided a copy of his grievance

response signed by Defendant Administrator of Inmate Appeals Ian

Connors. Defendant Connors says the facility dentist conducted a dental

exam in March of 2018 and the dentist determined Plaintiff did not meet

the requirements for a replacement due to the number of surviving teeth.

Therefore, the Plaintiff can proceed with his claim against Defendant

Dentist Dr. Dr. Rivera-Martines. However, Defendant Connors cannot be

held liable simply because he denied Plaintiff’s grievance. “[R]uling against

a prisoner on an administrative complaint does not cause or contribute to

the violation.” George v Smith, 507 F.3d 605, 609(7th Cir. 2007).

      If Plaintiff can clarify the specific involvement of any other named

Defendant, he may file a proposed amended complaint within 21 days of

this order. The amended complaint must stand complete on its own and

must not refer to the initial complaint. For each named Defendant, Plaintiff
                                        4
must briefly state how they were specifically involved in denying

Plaintiff’s request for a replacement denture. For instance, the United

States Department of Justice and the U.S. Attorney’s Office would not be

responsible for providing or approving an individual inmate’s dentures.

      The Court has previously granted Plaintiff’s motion for appointment

of counsel. See August 1, 2019 Text Order. Therefore, the Court will refer

this case to the Pro Bono Litigation Coordinator for recruitment of counsel.

Plaintiff is reminded he has no constitutional right to the appointment of

counsel in this case, and the Court cannot require an attorney to accept pro

bono appointment. Therefore, the most the Court can do is ask for

volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070, 1071 (7th

Cir. 1992).

      IT IS THEREFORE ORDERED:

      1) Pursuant to its merit review of the complaint under 28 U.S.C. §

      1915A, the Court finds the Plaintiff alleges FCI Pekin Dentist Dr.

      Rivera-Martines violated the Plaintiff’s Eighth Amendment rights

      when the dentist refused to replaced Plaintiff’s partial denture

      making it difficult for Plaintiff to eat or speak. The claim is stated

      against the Defendant in his individual capacities only. Any
                                        5
additional claims shall not be included in the case, except at the

Court’s discretion on motion by a party for good cause shown or

pursuant to Federal Rule of Civil Procedure 15.

2) This case is now in the process of service. Plaintiff is advised to

wait until counsel has appeared for Defendant before filing any

motions, in order to give Defendant notice and an opportunity to

respond to those motions. Motions filed before Defendant’s counsel

has filed an appearance will generally be denied as premature.

Plaintiff need not submit any evidence to the Court at this time,

unless otherwise directed by the Court.

3) The Court will attempt service on Defendant by mailing the

Defendant a waiver of service. Defendant has 60 days from service to

file an Answer. If Defendant has not filed an Answer or appeared

through counsel within 90 days of the entry of this order, Plaintiff

may file a motion requesting the status of service. After Defendant

has been served, the Court will enter an order setting discovery and

dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address

provided by Plaintiff, the entity for whom that Defendant worked
                                6
while at that address shall provide to the Clerk said Defendant's

current work address, or, if not known, said Defendant's forwarding

address. This information shall be used only for effectuating service.

Documentation of forwarding addresses shall be retained only by the

Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendant shall file an answer within 60 days of the date the

waiver is sent by the Clerk. A motion to dismiss is not an answer.

The answer should include all defenses appropriate under the

Federal Rules. The answer and subsequent pleadings shall be to the

issues and claims stated in this Order. In general, an answer sets

forth Defendant’s positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendant.

Therefore, no response to the answer is necessary or will be

considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send

copies of his filings to that Defendant or to that Defendant's counsel.

Instead, the Clerk will file Plaintiff's document electronically and

send a notice of electronic filing to defense counsel. The notice of
                                7
    electronic filing shall constitute service on Defendant pursuant to

    Local Rule 5.3. If electronic service on Defendants is not available,

    Plaintiff will be notified and instructed accordingly.

    7) Counsel for Defendant is hereby granted leave to depose Plaintiff

    at his place of confinement. Counsel for Defendant shall arrange the

    time for the deposition.

    8) Plaintiff shall immediately notify the Court, in writing, of any

    change in his mailing address and telephone number.           Plaintiff's

    failure to notify the Court of a change in mailing address or phone

    number will result in dismissal of this lawsuit, with prejudice.

    9) Within 10 days of receiving from Defendant’s counsel an

    authorization to release medical records, Plaintiff is directed to sign

    and return the authorization to Defendants’ Counsel.

IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

    1) Dismiss all Defendants except Dentist Dr. Rivera-Martines for

    failure to state a claim upon which relief can be granted pursuant

    to by 28 U.S.C. §1915A; 2) Attempt service on Defendant pursuant

    to the standard procedures; 3) Set an internal court deadline 60 days

    from the entry of this order for the court to check on the status of
                                    8
service and enter scheduling deadlines; 4) Enter the Court's

standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act; and 5) Refer this case

to the Pro Bono Litigation Coordinator for recruitment of counsel

for the Plaintiff.


              ENTERED this 7th day of August, 2019.


                      /s/Harold A. Baker


        ____________________________________________
                     HAROLD A. BAKER
              UNITED STATES DISTRICT JUDGE




                               9
